MAINE	SUPREME	JUDICIAL	COURT	                                     Reporter	of	Decisions	
    Decision:	 2018 ME 41 
    Docket:	 Pen-17-35	
    Argued:	 November	15,	2017	
    Decided:	 March	22,	2018	
    	
    Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
    	
    	
                                         STATE	OF	MAINE	
                                                 	
                                                v.	
                                                 	
                                         KEITH	COLEMAN	
    	
    	

    MEAD,	J.	

	            [¶1]	 	 Keith	 Coleman	 appeals	 from	 a	 judgment	 of	 conviction	 for	 three	

counts	 of	 murder,	 17-A	 M.R.S.	 §	 201(1)(A)	 (2017),	 and	 one	 of	 gross	 sexual	

assault	(Class	A),	17-A	M.R.S.	§	253(1)(C)	(2017),	entered	by	the	trial	court	

(Penobscot	 County,	 A.	 Murray,	 J.)	 following	 a	 jury	 trial;	 he	 also	 appeals	 his	

sentences	of	life	imprisonment	on	each	of	the	murder	counts.		See	15	M.R.S.	

§§	2151,	2152	(2017);	M.R.	App.	P.	20	(Tower	2016).1		Coleman	argues	that	

the	 court	 (1)	 abused	 its	 discretion	 by	 limiting	 his	 cross-examination	 of	 the	

State’s	Chief	Medical	Examiner,	(2)	clearly	erred	by	finding	that	the	State	had	

sufficiently	 established	 the	 chain	 of	 custody	 of	 the	 sexual	 assault	 kit	 used	


        1	
    	 This	 appeal	 was	 filed	 before	 September	 1,	 2017;	 therefore,	 the	 restyled	 Maine	 Rules	 of	
Appellate	Procedure	do	not	apply.		See	M.R.	App.	P.	1.	
2	

during	the	autopsy	of	one	of	the	victims,	and	(3)	applied	an	incorrect	standard	

of	 proof	 and	 abused	 its	 discretion	 in	 determining	 the	 facts	 considered	 at	

sentencing.	 	 Coleman	 also	 asserts	 that	 there	 was	 insufficient	 evidence	 to	

support	the	jury’s	guilty	verdict	on	the	gross	sexual	assault	charge	and	that	

the	 State	 committed	 prosecutorial	 misconduct	 in	 its	 opening	 statement.		

Although	 we	 conclude	 that	 the	 court	 abused	 its	 discretion	 by	 foreclosing	

Coleman’s	 cross-examination	 of	 the	 Chief	 Medical	 Examiner	 concerning	 his	

termination	 from	 his	 position	 as	 Chief	 Medical	 Examiner	 in	 Massachusetts,	

the	error	was	harmless	in	the	face	of	the	overwhelming	evidence	of	Coleman’s	

guilt.		We	are	unpersuaded	by	the	remainder	of	his	arguments	and	affirm	the	

judgment	and	sentences.	

                                     I.		FACTS	

	     [¶2]		“When	viewed	in	the	light	most	favorable	to	the	jury's	verdict,	the	

record	 supports	 the	 following	 facts.”	 	 State	 v.	 Diana,	 2014 ME 45,	 ¶	 2,	

89 A.3d 132 (alteration	omitted)	(quotation	marks	omitted).		The	bodies	of	an	

eight-year-old	girl,	her	ten-year-old	brother,	and	the	children’s	mother	were	

found	in	their	home	in	Garland	on	the	evening	of	December	20,	2014.		Keith	

Coleman,	 the	 mother’s	 on-and-off	 boyfriend	 of	 a	 few	 years,	 had	 been	 living	
                                                                                        3	

with	the	victims	in	their	home	for	about	a	year	prior	to	their	deaths	but	was	

absent	from	the	home	when	their	bodies	were	discovered.	

	      [¶3]	 	 By	 all	 reports,	 Coleman’s	 and	 the	 mother’s	 relationship	 was	 a	

tumultuous	 one,	 plagued	 by	 incidents	 of	 Coleman’s	 physical	 abuse	 of	 the	

mother.		Shortly	before	the	deaths,	the	mother	told	Coleman	that	he	needed	

to	deal	with	his	drinking	or	move	out;	she	was	also	considering	reconciling	

with	her	daughter’s	father.		Coleman	was	very	upset	by	this	situation	and	told	

a	coworker,	on	three	different	occasions,	that	he	“wouldn’t	have	a	problem	

with	killing	them	all.”	

	      [¶4]	 	 The	 children	 were	 last	 seen	 on	 December	 19,	 2014,	 as	 they	 left	

school	on	the	final	day	of	classes	before	Christmas	vacation.		On	the	same	day,	

the	mother	made	her	last	known	communication	in	a	text	message	to	her	aunt	

concerning	 a	 fight	 she	 and	 Coleman	 had	 that	 day.	 	 On	 the	 morning	 of	

December	 20,	 shortly	 after	 7:00	 a.m.,	 Coleman	 drove	 away	 from	 the	 home,	

then	returned	about	five	to	ten	minutes	later,	and	left	by	10:00	or	11:00	a.m.	

in	 the	 family’s	 tan	 minivan.	 	 Coleman	 stopped	 at	 a	 local	 store	 for	 beer	 and	

cigarette	rolling	papers	before	driving	to	Bangor	to	return	a	remote-control	

car	at	a	store,	a	gift	he	had	intended	to	give	to	the	son.		Coleman	later	arranged,	

via	 direct	 messaging	 from	 one	 of	 his	 Facebook	 accounts,	 to	 meet	 up	 with	
4	

friends	in	Bucksport.		While	messaging	with	his	friends	in	Bucksport,	he	sent	

another	set	of	Facebook	messages,	telling	another	friend	that	he	was	“[o]n	the	

run	for	capital	murder”	and	asking	“[c]ould	you	send	me	anything	to	get	me	

to	the	hood.”	

	     [¶5]	 	 During	 the	 afternoon	 of	 December	 20,	 after	 repeated	 failed	

attempts	 to	 reach	 the	 mother,	 the	 aunt	 whom	 the	 mother	 had	 texted	 the	

previous	day	asked	another	niece	to	go	to	the	home	and	check	on	the	mother	

and	the	children.		At	around	9:00	p.m.,	the	niece	and	a	number	of	other	family	

members	 arrived	 at	 the	 home,	 broke	 through	 the	 locked	 front	 door,	 and	

discovered	 the	 mother’s	 body	 in	 one	 bedroom	 and	 the	 daughter’s	 body	 in	

another;	the	daughter	was	found	gagged	and	on	her	back,	each	leg	dangling	

off	the	end	of	the	bed	on	either	side	of	one	of	its	corners.		The	family	members	

called	9-1-1	and	awaited	the	first	responders’	arrival	outside	of	the	home.		The	

first	to	arrive	was	a	deputy	from	the	Penobscot	County	Sheriff’s	Office	who	

located	the	son’s	body	in	the	third	bedroom,	underneath	a	pile	of	bedding.	

	     [¶6]	 	 The	 next	 morning	 in	 Bucksport,	 law	 enforcement	 officers	

responded	to	an	apartment	where	Coleman	reportedly	had	spent	the	previous	

night	and	took	Coleman,	who	was	cooperative,	into	custody.		At	the	time	of	his	

arrest,	Coleman	was	in	possession	of	the	family’s	tan	minivan,	the	mother’s	
                                                                                       5	

EBT	 card,	 and	 her	 purse.	 	 Coleman	 was	 interrogated	 that	 evening	 for	 five	

hours	 by	 two	 detectives;	 slightly	 over	 four	 hours	 into	 questioning,	 he	

admitted	to	“killing	[the	mother]	and	the	kids.”	

	     [¶7]	 	 On	 December	 21	 and	 22,	 2014,	 the	 Medical	 Examiner’s	 Office	

performed	the	victims’	autopsies	and	concluded	that	the	cause	of	death	for	all	

three	 was	 asphyxiation	 by	 ligature	 strangulation.	 	 During	 the	 daughter’s	

autopsy,	the	Chief	Medical	Examiner,	Doctor	Mark	Flomenbaum,	detected	no	

trauma	to	her	genitals	and	found	that	her	hymen	was	intact,	but	he	observed	

blunt	force	trauma	to	her	face;	two	superficial	abrasions	on	her	buttocks,	each	

slightly	less	than	an	inch	long;	and	what	he	suspected	was	dried	blood	in	her	

vaginal	 area	 and	 on	 the	 crotch	 of	 the	 pink	 shorts	 she	 was	 wearing.	 	 The	

daughter	also	had	a	plastic	shopping	bag	stuffed	tightly	into	her	mouth	and	

throat,	 which,	 Dr.	 Flomenbaum	 opined,	 occluded	 the	 passage	 of	 all	 air	 and	

sound.		These	observations	prompted	either	Dr.	Flomenbaum	or	the	assisting	

nurse,	acting	under	his	supervision,	to	collect	four	swabs	from	the	daughter’s	

vaginal	area	using	a	sexual	assault	kit.		During	the	afternoon	of	December	22,	

the	four	swabs	were	dried	and	placed	together	in	an	envelope	inside	the	kit,	

which	 was	 sealed	 and	 left	 in	 the	 Medical	 Examiner’s	 Office.	 	 The	 sealed	 kit	

remained	there	until	December	24	at	10:00	a.m.,	when	the	same	state	police	
6	

detective	who	had	been	present	at	the	autopsy	retrieved	the	kit	and	brought	

it	to	a	temporary	evidence	locker	and,	later,	to	the	Maine	State	Police	Crime	

Laboratory	for	testing.	

	     [¶8]		On	December	31,	2014,	a	crime	laboratory	technician	confirmed	

that	 the	 items	 of	 evidence	 delivered	 by	 the	 state	 police	 detective	 from	 the	

autopsy	 were	 contained	 in	 sealed	 bags,	 with	 the	 seals	 unbroken,	 and	

processed	the	individual	items.		Two	of	the	four	swabs	in	the	envelope	labeled	

“vaginal	swabs”	as	well	as	the	stained	cutting	from	the	shorts	tested	positive	

for,	and	were	verified	as	containing,	blood	and	semen.		Samples	of	the	vaginal	

swab	with	the	highest	concentration	of	forensic	material	and	of	the	stained	

shorts	were	sent	for	DNA	analysis.	

      [¶9]		Mixtures	of	DNA	were	found	on	the	ligatures	associated	with	the	

victims.		The	mixture	on	the	ligature	found	on	the	mother	was	consistent	with	

the	DNA	profiles	of	Coleman,	the	mother,	and	at	least	one	unknown	donor;	a	

ligature	 found	 on	 the	 daughter	 revealed	 DNA	 consistent	 with	 Coleman,	 the	

daughter,	and	at	least	one	other	unknown	donor;	on	another	ligature	found	

on	 the	 daughter,	 there	 was	 DNA	 matching	 her	 and	 at	 least	 one	 unknown	

donor;	 a	ligature	found	on	the	son	contained	DNA	that	was	consistent	with	

the	 son,	 the	 daughter,	 and	 at	 least	 one	 unknown	 donor.	 	 A	 forensic	 DNA	
                                                                                 7	

analyst	found	that	a	sample	from	the	daughter’s	stained	shorts	had	too	little	

material	for	DNA	analysis	of	the	sperm	or	blood.		The	vaginal	swabs	contained	

two	DNA	profiles—one	obtained	from	skin	cells,	which	was	consistent	with	

the	 daughter,	 and	 the	 other	 from	 sperm	 cells,	 which	 was	 consistent	 with	

Coleman.		The	DNA	analyst	calculated	that	there	was	a	statistical	possibility	

of	less	than	1	in	300	billion	that	the	sperm	fraction	profile	came	from	someone	

other	than	Coleman.	

                          II.		PROCEDURAL	HISTORY	

	      [¶10]		Coleman	was	initially	charged	by	complaint	with	three	counts	of	

murder	and	later	with	one	count	of	gross	sexual	assault	and	was	subsequently	

indicted	by	the	Penobscot	County	Grand	Jury	for	those	charges.		17-A	M.R.S.	

§§	201(1)(A);	253(1)(c).		At	his	 arraignment,	Coleman	entered	 pleas	of	not	

guilty.	

       [¶11] On	September	13,	2015,	the	State	moved	in	limine	to	bar	Coleman	

from	 cross-examining	 the	 medical	 examiner,	 Dr.	 Mark	 Flomenbaum,

concerning	a	Connecticut	judge’s	finding	that	Dr.	Flomenbaum’s	testimony	as	

an	expert	witness	for	a	defendant	in	a	child	death	case	was	not	credible;	and,	

Dr.	Flomenbaum’s	removal	from	his	previous	position	as	the	Massachusetts	

Chief	 Medical	 Examiner.	 	 The	 court	 reserved	 ruling	 on	 the	 motion	 until	
8	

hearing	 Dr.	 Flomenbaum’s	 testimony	 and	 later	 granted	 the	 State’s	 motion	

over	 Coleman’s	 repeated	 objection.2 The	 court	 found	 that	 the	 Connecticut	

court’s	 credibility	 determination	 was	 not	 a	 specific	 instance	 of	 conduct	

probative	 of	 a	 character	 for	truthfulness.	 	 See	 M.R.	 Evid.	 608(b).	 	 The	 court	

additionally	 found	 that	 Dr.	 Flomenbaum’s	 removal	 from	 an	 administrative	

position	in	Massachusetts	was	not	only	irrelevant	to	his	medical	findings	in	

an	individual	autopsy	but	also	was	likely	to	confuse,	and	needlessly	add	to,	

the	issues	more	properly	before	the	jury;	the	court	therefore	foreclosed	any	

cross-examination	on	this	issue	pursuant	to	M.R.	Evid.	403.	

	        [¶12]		On	November	10,	2016,	after	an	eleven-day	trial,	the	jury	found	

Coleman	 guilty	 on	 all	 charges	 and	 the	 court	 continued	 the	 matter	 for	

sentencing.		On	January	19,	2017,	the	court	imposed	concurrent	sentences	of	

life	imprisonment	on	each	of	the	murder	counts	and	a	concurrent	twenty-year	

term	of	imprisonment	for	the	gross	sexual	assault.		Coleman	appealed	directly	

from	his	conviction,	pursuant	to	M.R.	App.	P.	20	and	15	M.R.S.	§	2151.		Upon	

his	application,	the	Sentence	Review	Panel	granted	him	leave	to	appeal	from	




    	 	 The	 court	 referenced	 with	 approval	 two	 trial	 court	 decisions	 in	 unrelated	 cases	 that	 had	
     2

similarly	limited	impeachment	of	Dr.	Flomenbaum.		State	v.	Davis,	No.	AROCD-CR-2013-137	Unified	
Criminal	 Docket	 (Aroostook	 Cty.,	 August	 29,	 2016)	 (order	 granting	 motion	 in	 limine);	 State	 v.	
Haji-Hassan,	CUMCD-CR-2014-7716	Unified	Criminal	Docket	(Cumberland	Cty.,	August	10,	2016)	
(order	on	motion	for	in	camera	review),	appeal	docketed,	No.	Cum-17-149	(Apr.	7,	2017).	
                                                                                      9	

his	 sentence.	 	 State	 v.	 Coleman,	 No.	 SRP-17-60	 (Mar.	 13,	 2017).	 	 We	

consolidated	 our	 review	 of	 his	 sentence	 with	 his	 direct	 appeal.		

M.R.	App.	P.	20(h).	

                                 III.		DISCUSSION	

A.	   Limitation	on	Coleman’s	Impeachment	of	Dr.	Flomenbaum	

	     [¶13]	 	 Prior	 to	 trial	 and	 again	 at	 trial,	 Coleman	 sought,	 pursuant	 to	

M.R.	Evid.	608(b),	to	impeach	Dr.	Flomenbaum’s	character	for	truthfulness	by	

inquiring	on	cross-examination	into	(1)	his	expert	testimony	in	a	May	2016	

child	death	case	that	a	Connecticut	judge	found	was	not	credible	and	(2)	his	

termination	 as	 Massachusetts’s	 Chief	 Medical	 Examiner	 due	 to	 his	

administrative	shortcomings	and	lack	of	candor	with	his	superiors.		Coleman	

made	 an	 offer	 of	 proof	 consisting	 of	 a	 letter	 from	 a	 Connecticut	 State’s	

Attorney	 regarding	 a	 judge’s	 finding	 that	 Dr.	 Flomenbaum’s	 testimony	 was	

not	 credible;	 the	 transcript	 of	 that	 testimony;	 a	 newspaper	 story	 about	

Dr.	Flomenbaum’s	 termination	 in	 Massachusetts;	 and	 the	 Massachusetts	

Supreme	 Judicial	 Court’s	 opinion	 affirming	 Dr.	 Flomenbaum’s	 for-cause	

termination.	 	 See	 Flomenbaum	 v.	 Commonwealth,	 889 N.E.2d 423 

(Mass.	2008).		On	appeal,	Coleman	asserts	that	the	court	committed	an	abuse	

of	discretion	and	violated	his	constitutional	right	to	effectively	cross-examine	
10	

a	 witness	 when	 it	 denied	 him	 the	 opportunity	 to	 further	 impeach	

Dr.	Flomenbaum	 with	 evidence	 of	 these	 circumstances.	 	 See	 U.S.	 Const.	

amends.	VI,	XIV;	Me.	Const.	art.	I,	§	6;	M.R.	Evid.	608(b).	

	     [¶14]		We	afford	a	trial	court	wide	discretion	in	its	evidentiary	rulings	

pursuant	to	M.R.	Evid.	403	and	608(b)	and	review	such	rulings	for	an	abuse	

of	discretion.		State	v.	Maderios,	2016 ME 155,	¶¶	10-11,	149 A.3d 1145;	State	

v.	 Williams,	 2012 ME 63,	 ¶	 42,	 52 A.3d 911.	 	 Rule	 608(b)	 prohibits	 use	 of	

extrinsic	 evidence	 of	 specific	 instances	 of	 a	 witness’s	 conduct,	 other	 than	 a	

criminal	 conviction	 pursuant	 to	 M.R.	 Evid.	 609,	 to	 attack	 or	 support	 that	

witness’s	character	for	truthfulness	but	allows	a	court	to	permit	“a	witness’s	

credibility	[to]	be	attacked	through	cross-examination	on	specific	instances	of	

the	 witness’s	 prior	 conduct	 that	 are	 probative	 of	 truthfulness	 or	

untruthfulness.”		Williams,	2012 ME 63,	¶	42,	52 A.3d 911 (emphasis	added)	

(citation	omitted)	(quotation	marks	omitted).	

	     [¶15]		In	determining	whether	specific	instances	of	a	witness’s	conduct	

are	 sufficiently	 probative	 of	 the	 witness's	 character	 for	 truthfulness	 or	

untruthfulness,	a	court	may	consider	(1)	“the	importance	of	the	witness	to	the	

case”;	(2)	“how	probative	of	truthfulness	or	untruthfulness	the	bad	acts	are”;	

and	 (3)	 “[t]he	 reliability	 of	 the	 information	 that	 the	 bad	 acts	 in	 fact	
                                                                                                    11	

occurred	.	.	.	.”		State	v.	Almurshidy,	1999 ME 97,	¶	30,	732 A.2d 280;	see	Field	

&	 Murray,	 Maine	 Evidence	 §	 608.2	 at	 299	 (6th	 ed.	 2007).	 	 The	 limited	

opportunity	to	inquire,	on	cross-examination,	into	specific	acts	by	the	witness	

relating	 to	 the	 witness's	 character	 for	 truthfulness	 or	 untruthfulness,	

however,	 does	 not	 open	 the	 door	 to	 the	 admission	 of	 extrinsic	 evidence	

relating	 to	 those	 acts.3	 	 Almurshidy,	 1999 ME 97,	 ¶	 25	 n.4,	 732 A.2d 280 

(“[P]ursuant	to	Rule	608(b)(1),	extrinsic	evidence	.	.	.	is	not	admissible.”).		Nor	

does	 the	 limited	 opportunity	 to	 inquire	 into	 specific	 acts	 on	

cross-examination	override	our	well-established	rule	that	opinion	testimony	

on	 a	 particular	 witness’s	 credibility	 is	 inadmissible.	 	 See	State	 v.	 Woodburn,	

559 A.2d 343,	346	(Me.	1989);	State	v.	Caulk,	543 A.2d 1366,	1372	(Me.	1988).		

We	now	analyze	each	of	the	proffered	specific	instances	of	Dr.	Flomenbaum’s	

conduct	in	turn.	

        1) Connecticut	Testimony	and	Judge’s	Credibility	Determination	

	       [¶16]		We	have	not	dealt	with	the	admissibility	pursuant	to	Rule	608(b)	

of	past	judicial	credibility	determinations	concerning	an	expert	witness.		We	

have,	however,	done	so	in	the	context	of	expert	opinions	regarding	another	


   3		If	a	cross-examiner	asks	a	question	regarding	a	specific	act,	after	satisfying	the	court	that	he	

has	a	good	faith	basis	to	ask	the	question,	and	the	witness	denies	the	act,	the	questioner	is	left	with	
the	answer	and	cannot	offer	extrinsic	evidence	to	rebut	the	witness’s	answer.		See	Field	&	Murray,	
Maine	Evidence	§	608.2	at	299	(6th	ed.	2007).	
12	

witness’s	credibility.		See	Woodburn, 559 A.2d	at	346 (affirming	the	exclusion	

of	 a	 psychologist’s	 expert	 testimony	 that	 the	 child	 victim	 was	 unable	 to	

distinguish	 truth	 from	 falsehood)	 (citing	 M.R.	 Evid.	 608(a),	 (b)).	 	 Coleman	

contends	 that	 evidence	 of	 Dr.	 Flomenbaum’s	 responses	 to	 a	 Connecticut	

prosecutor’s	 questions	 about	 his	 termination	 from	 Massachusetts	 and	 a	

Connecticut	 judge’s	 finding	 that	 Dr.	 Flomenbaum’s	 “testimony	 [was]	 not	

credible”	are	proper	subjects	for	impeaching	Dr.	Flomenbaum’s	credibility	as	

a	witness	pursuant	to	Rule	608(b).	

	     [¶17]		In	May	2016,	Dr.	Flomenbaum	appeared	in	his	personal	capacity	

as	a	forensic	expert	at	a	trial	in	the	Connecticut	Superior	Court	on	behalf	of	

the	defendant	in	a	criminal	case.		Coleman	asserts	that	if	the	court	had	allowed	

him,	 he	 would	 have	 asked	 Dr.	 Flomenbaum	 about	 this	 exchange	 during	 the	

State’s	Attorney’s	cross-examination	in	that	case:	

      [State’s	 Attorney]:	 And	 you	 were	 [working	 for	 Massachusetts]	
      for—I	can’t	recall	from	your	direct—how	many	years?	
      	
      [Dr.	Flomenbaum]:	Two	years.	
      	
      .	.	.	.		
      	
      [State’s	Attorney]:	Two	years	before	they	fired	you?	
      	
      [Dr.	Flomenbaum]:	No.	Two	years	before	I	left.	
      	
                                                                                13	

       [State’s	 Attorney]:	 Well,	 didn’t	 the	 [S]tate	 of	 Massachusetts	
       terminate	you,	Doctor?	
       	
       [Dr.	Flomenbaum]:	The	governor	did.	Yes,	he	did.	
         	
State	 v.	 Bumgarner-Ramos,	 No.	 WMM-CR13-0151026-T	 (Conn.	 Super.	 Ct.	

May	11,	2016).			

	     [¶18]		Although	we	have	said	that	“falsifying	testimony	is	.	.	.	probative	

of	 whether	 someone	 has	 a	 truthful	 or	 untruthful	 character,”	 the	 above	

exchange	 cannot	 be	 construed	 in	 any	 sense	 as	 falsification	 of	 testimony.		

See	Almurshidy,	1999 ME 97,	¶	30	n.6,	732 A.2d 280.		Dr.	Flomenbaum	appears	

to	have	simply	disagreed	with	the	characterization	that	he	was	fired	but,	more	

importantly,	 he	 also	 acknowledged—in	 his	 very	 next	 answer—that	 his	

employment	      was	   indeed	    terminated.	    	   Bumgarner-Ramos,	       No.	

WMM-CR13-0151026-T.		Even	considering	Dr.	Flomenbaum’s	importance	to	

the	State’s	case,	this	instance	of	his	conduct	completely	lacks	any	relevance	or	

probative	value	regarding	his	character	for	truthfulness.		See	State	v.	Ericson,	

2011 ME 28,	 ¶	 20,	 13 A.3d 777;	 Almurshidy,	 1999 ME 97,	 ¶	 30	 n.6,	

733 A.2d 280.	

	     [¶19]	 	 Coleman	 next	 points	 to	 the	 judge’s	 finding,	 in	 the	 same	

Connecticut	case,	that	Dr.	Flomenbaum’s	“testimony	 [was]	not	credible	and	

[that	the	court]	rejects	Dr.	Flomenbaum’s	conclusions	[concerning	the	cause	
14	

of	death].”		Bumgarner-Ramos,	No.	WMM-CR13-0151026-T	(Conn.	Super.	Ct.	

May	 17,	 2016).	 	 Coleman	 contends	 that	 this	 instance	 of	 Dr.	 Flomenbaum’s	

conduct	is	admissible	impeachment	evidence	on	the	authority	of	United	States	

v.	 Cedeño,	 where	 the	 Court	 of	 Appeals	 for	 the	 Second	 Circuit	 held	 that	 the	

defendant	should	have	been	allowed	to	cross-examine	a	government	witness	

about	a	judge’s	finding	in	a	prior	case	that	the	witness	had	lied	while	testifying	

under	 oath,	 but	 ultimately	 concluded	 that	 this	 error	 was	 harmless.	

644 F.3d 79,	81,	82-83	(2d	Cir.	2011);	see	Fed.	R.	Evid.	608(b).	

	        [¶20]	 	 It	 is	 not	 clear	 that	 the	 Connecticut	 court’s	 finding	 regarding	

Dr.	Flomenbaum’s	 testimony	 would	 be	 admissible	 in	 this	 case	 according	 to	

Cedeño,4	which	is	distinguished	from	these	facts	by	the	judicial	finding	at	issue	

there,	i.e.,	a	determination	that	the	witness	had	lied	under	oath	in	a	previous	

case. 544 F.3d	at	81,	83.		Furthermore,	several	of	the	cases	cited	in	Cedeño	

specifically	differentiate	between	a	finding	that	a	witness	had	lied	or	was	not	

credible	 and	 a	 court	 finding	 the	 “defense	 witnesses	 more	 credible	 than	 the	



    4 		The	Second	Circuit’s	approach	contrasts	with	others	that	allow	impeachment	by	inquiry	into	
the	underlying	facts	of	a	past	judicial	or	executive	branch	proceeding	but	disallow	questions	about	
the	 proceeding’s	 conclusions	 or	 consequences,	 which	 are	 extrinsic	 evidence.	 	 See	
Fed.	R.	Evid.	608(b),	 Advisory	 Committee’s	 Note	 to	 2003	 amend.;	 United	 States	 v.	 Whitmore,	
384 F.3d 836,	 836-37	 (D.C.	 Cir.	 2004);	 United	 States	 v.	 Davis,	 183 F.3d 231,	 256,	 257	 n.12	
(3d	Cir.	1999);	Deary	v.	City	of	Gloucester,	9 F.3d 191,	196-97	(1st	Cir.	1993);	United	States	v.	Lopez,	
944 F.2d 33,	 37-38	 (1st	 Cir.	 1991);	 Waymire	 v.	 Miami	 Cty.	 Sheriff’s	 Office,	 2017	 U.S.	 Dist.	 LEXIS	
160918,	at	*6-7	(S.D.	Ohio	Sept.	29,	2017).	
                                                                                    15	

government’s	 witness.”	 United	 States	 v.	 Whitmore,	 359 F.3d 609,	 620	

(D.C.	Cir.	2004)	(quotation	marks	omitted);	see	also	United	States	v.	Dawson,	

434 F.3d 956,	 959	 (7th	 Cir.	 2006)	 (approving	 of	 the	 exclusion	 of	 questions	

about	 past	 judicial	 credibility	 findings	 “when	 the	 witness	 .	 .	 .	 had	 been	

disbelieved	 in	 only	 one	 case	 or	 where	 it	 was	 unclear	 whether	 and	 why	 the	

witness’s	 testimony	 had	 been	 rejected.”).	 	 We	 need	 not	 decide	 whether	 the	

Second	Circuit’s	approach	should	be	applied	in	Maine	in	cases	where	the	court	

is	 left	 with	 an	 inescapable	 conclusion	 that	 the	 witness	 has	 previously	 lied	

under	oath	because	in	Dr.	Flomenbaum’s	case	no	such	conclusion	is	possible	

on	 the	 facts	 presented	 here.	 	 See	 Cedeño, 644 F.3d	 at	 81-83.	 	 The	 obvious	

conclusion	to	be	drawn	from	reading	the	transcript	of	the	Connecticut	trial	is	

that	the	judge	was	presented	with	conflicting	expert	opinions	and	elected,	as	

typically	 happens,	 to	 find	 one	 credible	 and	 the	 other	 not—a	 far	 cry	 from	

finding	that	a	witness	lied.	

	     [¶21]	 	 We	 note	 also	 that	 the	 overarching,	 bright-line	 rule	 of	

M.R.	Evid.	608(a)	 prevents	 the	 admission	 of	 personal	 opinions	 regarding	 a	

witness’s	 credibility	 or	 truthfulness.	 	 See	 Woodburn, 559 A.2d	 at	 346.	 	 The	

Connecticut	judge’s	opinion	of	Dr.	Flomenbaum’s	testimony	is	just	the	sort	of	

opinion	evidence	prohibited	by	Rule	608(a).		The	court	acted	well	within	its	
16	

discretion	 to	 preclude	 Coleman’s	 inquiry	 on	 cross-examination	 into	

Dr.	Flomenbaum’s	testimony	and	the	judge's	finding	on	the	credibility	issue	

in	the	Connecticut	case.		See	id.;	Caulk, 543 A.2d	at	1372.	

         2) Dr.	Flomenbaum’s	Prior	Employment	Termination	

	        [¶22]	 	 Coleman	 next	 argues	 that	 the	 reasons	 for	 Dr.	 Flomenbaum’s	

removal	 as	 Massachusetts	 Chief	 Medical	 Examiner—that	 according	 to	 the	

Massachusetts	 Supreme	 Judicial	 Court	 decision	 included	 his	 administrative	

shortcomings	 and	 lack	 of	 candor	 with	 his	 superiors5—are	 also	 specific	

instances	of	Dr.	Flomenbaum’s	conduct	that	are	probative	of	his	character	for	

truthfulness.	 	 Coleman	 postulates	 that	 Dr.	 Flomenbaum’s	 termination	 from	

his	prior	employment	may	provide	a	motive	or	bias	on	Dr.	Flomenbaum’s	part	

to	 please	 the	 Attorney	 General’s	 Office	 and	 thereby	 secure	 his	 continued	

employment	 in	 Maine’s	 Office	 of	 the	 Chief	 Medical	 Examiner,	 which	 is	 a	

division	 within	 the	 Office	 of	 the	 Attorney	 General.	 	 Coleman	 contends	 that,	

“[g]iven	 the	 importance	 of	 Dr.	Flomenbaum,	 his	 testimony,	 and	 his	

credibility,”	this	bias	was	another	proper	avenue	for	cross-examination	and	




    5 		The	Massachusetts	decision	cited	actions	by	Dr.	Flomenbaum	including	his	delayed	reporting	
of	a	missing	body	and	underestimation	of	the	backlog	of	bodies	awaiting	autopsies.		Flomenbaum	
v.	Commonwealth,	889 N.E.2d 423,	430-31	(Mass.	2008).	
                                                                                  17	

that	the	court	abused	its	discretion	by	excluding	this	impeachment	evidence	

pursuant	to	M.R.	Evid.	401	and	403.	

	     [¶23]		If	Dr.	Flomenbaum’s	administrative	capabilities	are	relevant	to	

his	collection	and	supervision	of	the	sexual	assault	kit	evidence,	then	it	was	

error	for	the	court	to	exclude	this	impeachment	evidence	unless	its	probative	

value	 was	 substantially	 outweighed	 by	 the	 risks	 of	 unfair	 prejudice	 or	

confusion	of	the	jury	and	the	issues	before	it.		M.R.	Evid.	401,	403.		The	State	

sought	 to	 qualify	 Dr.	 Flomenbaum	 as	 an	 expert	 when	 it	 inquired	 about	 his	

education,	 experience,	 and	 the	 number	 of	 autopsies	 he	 had	 performed.	 	 In	

response,	Dr.	Flomenbaum	provided	a	summary	of	his	medical	training	and	

employment	 history,	 including	 his	 time	 as	 Massachusetts	 Chief	 Medical	

Examiner,	and	an	estimate	that	he	had	conducted	3,000	to	4,000	autopsies.		

At	 the	 time	 Dr.	 Flomenbaum	 conducted	 the	 daughter’s	 autopsy,	 he	 was	

Maine’s	Chief	Medical	Examiner	and	he	supervised	or	personally	undertook	

the	 collection	 of	 the	 sexual	 assault	 kit	 and	 the	 other	 evidence	 from	 the	

daughter’s	autopsy.	

	     [¶24]		Evidence	of	Dr.	Flomenbaum’s	administrative	shortcomings	and	

lack	of	candor	with	his	superiors	when	he	was	the	Chief	Medical	Examiner	in	

another	state	are	relevant	to	his	performance	of	his	administrative	duties	as	
18	

the	 State	 of	 Maine’s	 Chief	 Medical	 Examiner,	 contrary	 to	 the	 trial	 court’s	

findings.	 	 See	 United	 States	 v.	 York,	 933 F.2d 1343,	 1365-66	 (7th	 Cir.	 1991)	

(affirming	expert	medical	doctor’s	impeachment	with	questioning	about	his	

allegedly	 unprofessional	 conduct	 at	 his	 previous	 position	 as	 Chief	 Medical	

Examiner),	 overruled	 on	 other	 grounds	 by	 Wilson	 v.	 Williams,	 182 F.3d 562 

(7th	 Cir.	 1999).	 	 Additionally,	 the	 circumstances	 of	 Dr.	 Flomenbaum’s	

termination	are	directly	relevant	to	an	aspect	of	his	professional	credentials	

that	the	State	used	to	qualify	Dr.	Flomenbaum	as	an	expert	in	this	case.		See	id.;	

Maderios,	2016 ME 155,	¶¶	10-11,	149 A.3d 1145;	State	v.	Filler,	2010 ME 90,	

¶¶	 17-20,	 3 A.3d 365  (“[E]vidence	 tending	 to	 impeach	 [the	 State’s	 primary	

witness’s]	 credibility	 has	 greatly	 enhanced	 probative	 value.”	 (quotation	

marks	 omitted)).	 	 In	 establishing	 Dr.	 Flomenbaum's	 expert	 credentials,	 the	

State	included	the	fact	that	he	had	previously	held	a	prestigious	position—a	

fact	 that	 may	 be	 properly	 tempered	 by	 the	 fact	 of	 his	 involuntary	 removal	

from	that	position.	

	     [¶25]	 	 We	 must	 next	 decide	 whether	 the	 court’s	 error	 in	 limiting	

cross-examination	 of	 a	 state’s	 witness	 was	 harmless	 based	 upon	 “‘the	

importance	of	the	witness’[s]	testimony	in	the	prosecution’s	case,	whether	the	

testimony	was	cumulative,	the	presence	or	absence	of	evidence	corroborating	
                                                                                     19	

or	contradicting	the	testimony	of	the	witness	on	material	points,	the	extent	of	

cross-examination	otherwise	permitted,	and,	of	course,	the	overall	strength	

of	the	prosecution’s	case.’”		State	v.	Johnson,	2009 ME 103,	¶	18,	982 A.2d 320 

(quoting	 Delaware	 v.	 Van	 Arsdall,	 475 U.S. 673,	 684	 (1986)).	 	 In	 this	 case,	

Dr.	Flomenbaum’s	 testimony	 was	 just	 one	 of	 many	 pieces	 of	 evidence	

presented	 at	 trial.	 	 In	 addition	 to	 that	 evidence,	 the	 court	 heard	 testimony	

from	the	detectives	who	recounted	Coleman’s	confession	to	the	murders;	the	

family	 members	 and	 first	 responders	 who	 established	 that,	 of	 the	 three	

victims,	only	the	daughter	was	found	gagged	and	straddling	the	end	corner	of	

a	bed,	thus	supporting	in	part	a	finding	that	she	was	sexually	assaulted;	and	

two	 forensic	 analysts	 from	 the	 crime	 laboratory	 who	 corroborated	

Dr.	Flomenbaum’s	testimony	by	positively	identifying	blood	and	semen	on	the	

sexual	assault	kit	samples,	as	well	as	matching	Coleman’s	DNA	with	that	in	the	

sperm	found	on	the	daughter	and	with	the	DNA	found	on	one	of	the	ligatures.	

We	 conclude	 that	 the	 court’s	 error	 was	 harmless,	 in	 part,	 because	 despite	

Dr.	Flomenbaum’s	importance	to	the	State’s	case	on	the	gross	sexual	assault	

charge,	the	State	presented	significant	circumstantial	evidence	to	corroborate	

that	 the	 blood	 and	 semen	 evidence	 Dr.	 Flomenbaum	 collected	 was	 as	 he	

characterized	 it	 in	 his	 testimony.	 	 In	 addition,	 Coleman	 was	 able	 to	
20	

cross-examine	Dr.	Flomenbaum	generally	as	to	his	credibility	and	alleged	bias	

in	favor	of	the	State,	which	decreased	any	prejudice	resulting	from	the	lack	of	

cross-examination	 regarding	 the	 Massachusetts	 termination.6	 	 The	 above	

factors	 along	 with	 the	 other	 circumstantial	 evidence	 and	 “the	 record	 as	 a	

whole	demonstrate[	]	beyond	a	reasonable	doubt	that	the	error	did	not	affect	

the	substantial	rights	of	the	defendant	or	contribute	to	the	verdict	obtained.”		

State	v.	Norwood,	2014 ME 97,	¶	14,	97 A.3d 613;	Johnson,	2009 ME 103,	¶	18,	

982 A.2d 320.	

	        [¶26]	 	 In	 sum,	 we	 conclude	 that	 the	 circumstances	 surrounding	

Dr.	Flomenbaum’s	termination	from	his	employment	in	Massachusetts	due	to	

his	administrative	shortcomings	and	lack	of	candor	are	arguably	probative	of	

his	ability	to	supervise	and	process	the	taking	of	forensic	samples	and	could	

have	 tempered	 the	 jury’s	 view	 of	 his	 administrative	 skill	 and	 candor	 in	 his	

work	in	Maine.		See	York, 933 F.2d	at	1365-66;	Filler,	2010 ME 90,	¶¶	17-20,	

3 A.3d 365.	 	 Although	 the	 court	 erred	 by	 finding	 that	 this	 impeachment	

evidence	 was	 not	 at	 all	 relevant	 in	 this	 case	 and	 by	 precluding	 any	 related	




    6	
     	 Coleman’s	 cross-examination	 of	 Dr.	 Flomenbaum,	 while	 not	 as	 extensive	 as	 he	 wished,	
satisfied	 his	 right	 to	 confront	 an	 adverse	 witness.	 	 The	 Confrontation	 Clause	 guarantees	 an	
adequate	and	effective,	but	not	unlimited,	cross-examination,	and	the	court’s	error	in	limiting	this	
questioning	 did	not	 rise	 to	a	 deprivation	 of	Coleman’s	 constitutional	 right.	 	 See	State	 v.	 Johnson,	
2009 ME 103,	¶	15,	982 A.2d 320;	State	v.	Brown,	321 A.2d 478,	485	(Me.	1974).	
                                                                                                          21	

questioning,	 those	 errors	 were	 harmless	 in	 the	 face	 of	 the	 overwhelming	

evidence	of	Coleman’s	guilt.7	

B.	     Prosecutorial	Misconduct	

	       [¶27]	 	 We	 review	 preserved	 claims	 of	 prosecutorial	 misconduct	 for	

harmless	error.		State	v.	Pillsbury,	2017 ME 92,	¶	18,	161 A.3d 690;	State	v.	

Dolloff,	2012 ME 130,	¶¶	31-34,	58 A.3d 1032.		According	to	this	standard,	we	

disregard	 “[a]ny	 error,	 defect,	 irregularity,	 or	 variance	 that	 does	 not	 affect	

substantial	 rights.”	 	 M.R.U.	 Crim.	 P.	 52(a).	 	 Coleman	 complains	 about	 the	

State’s	 opening	 statement	 that	 evidence	 from	 “vaginal	 swabs”	 would	 show	

“sperm	 found	 on	 a	 young	 girl’s	 vagina”	 because	 he	 claims	 that	 the	 swabs	

should	have	been	referred	to	 as	“external	genitalia”	swabs,	in	keeping	with	

the	sexual	assault	kit’s	protocol.		Several	witnesses	for	the	State	testified	that	

sexual	 assault	 kits	 indeed	 have	 separate	 envelopes	 and	 instructions	 for	

“vaginal	swabs,”	used	for	internal	vaginal	collections,	and	for	collections	from	

“external	 genitalia.”	 	 Dr.	 Flomenbaum	 testified	 that	 he	 labeled	 the	 sexual	


   7		 Coleman	correctly	notes	that	he	did	not	confess	to	the	sexual	assault	charge,	on	which	it	was	

the	State’s	burden	to	prove	beyond	a	reasonable	doubt	that	genital-to-genital	contact	occurred.		See	
infra	 ¶¶	 29-30.	 	 Dr.	 Flomenbaum’s	 testimony	 provided	 support	 for	 such	 a	 finding.	 	 Specifically,	
Dr.	Flomenbaum	 testified	 that	the	 daughter	was	 gagged;	that	 she	 had	 blunt	 force	 trauma	to	 her	
face;	that	the	abrasions	on	her	buttocks	and	blood	around	her	vagina	and	in	the	crotch	of	her	shorts	
suggested	that	she	was	alive	when	the	abrasions	occurred;	and	he	concluded	that	her	intact	hymen	
ruled	 out	 penetrative	 sex	 but	 not	 necessarily	 direct	 genital	 contact.	 	 Neither	 Coleman	 nor	 the	
Massachusetts	 termination	 proceedings	 challenged	 Dr.	 Flomenbaum’s	 forensic	 abilities	 in	
performing	autopsies	and	reporting	his	findings.	
22	

assault	kit	swabs,	taken	from	the	daughter’s	“vaginal	area”	between	the	labia	

majora	and	minora,	as	vaginal	swabs.	

	        [¶28]		The	State	used	these	terms	in	its	opening	statement,	as	the	Chief	

Medical	Examiner	did,	to	accurately	describe	where	the	evidence	of	a	sexual	

act	was	found—inside	the	labia	majora	and	external	to	the	hymen,	not	from	

deeper	 within	 the	 victim’s	 vagina,	 as	 Coleman	 claims	 the	 prosecutor	 said.8		

The	 State’s	 opening	 statement,	 which	 was	 preceded	 and	 followed	 by	 the	

court’s	admonitions	that	the	opening	statements	were	not	evidence,	was	free	

of	 any	 misconduct	 and	 was	 “fairly	 based	 on	 the	 facts	 [anticipated]	 in	

evidence.”		State	v.	Cote,	2017 ME 73,	¶	 27,	159 A.3d 831 (quotation	marks	

omitted);	State	v.	Lockhart,	2003 ME 108,	¶¶	47-49,	830 A.2d 433.	

C.	      Sufficiency	of	the	Evidence	of	Gross	Sexual	Assault	

	        [¶29]	 	 Next,	 Coleman	 contends	 that	 there	 was	 insufficient	 evidence	

supporting	his	conviction	for	gross	sexual	assault,	namely	that	there	was	not	

proof	beyond	a	reasonable	doubt	of	direct	genital-to-genital	contact	or	proof	

that	 the	 victim	 was	 alive	 at	 the	 time	 that	 such	 contact	 occurred.		

See	17-A	M.R.S.	§§	251(1)(C),	253(1)(C),	508	(2017).		We	review	a	challenge	

that	there	is	insufficient	evidence	to	support	the	jury’s	verdict	by	viewing	all	


    8	 	 The	 forensic	 evidence	 indicated	 that	 the	 semen	 was	 found	 between	 the	 labia	 majora	 and	

minora,	external	to	the	intact	hymen.	
                                                                                    23	

the	 evidence	 and	 reasonable	 inferences	 drawn	 therefrom	 in	 the	 light	 most	

favorable	to	the	State.		See	State	v.	Diana,	2014 ME 45,	¶	2,	89 A.3d 132;	State	

v.	Skarbinski,	2011 ME 65,	¶	6,	21 A.3d 86.	

	     [¶30]		Section	253(1)(C)	requires,	in	this	case,	proof	of	a	sexual	act,	in	

the	 form	 of	 direct	 genital-to-genital	 contact,	 with	 a	 person	 who	 was	 not	

Coleman’s	 spouse	 and	 who	 had	 not	 reached	 twelve	 years	 of	 age.	 	 Coleman	

concedes	that	the	daughter	was	unmarried	and	under	twelve	years	old.		We	

have	 repeatedly	 said	 that	 “[a]	 criminal	 conviction	 may	 be	 based	 solely	 on	

circumstantial	evidence	.	.	.	as	long	as	the	evidence	supports	a	finding	that	each	

element	of	the	crime	is	proved	beyond	a	reasonable	doubt.”		State	v.	Moores,	

2009 ME 102,	¶	10,	982 A.2d 318;	see	also	State	v.	Cheney,	2012 ME 119,	¶	42,	

55 A.3d 473.		Despite	the	lack	of	direct	evidence	of	how	Coleman’s	semen	was	

deposited	 on	 the	 victim’s	 genitalia,	 the	 jury	 could	 have	 rationally	 inferred,	

beyond	a	reasonable	doubt,	that	a	sexual	act	(i.e.,	genital-to-genital	contact)	

had	occurred	while	the	victim	was	alive	based	on	the	circumstantial	evidence	
24	

presented	at	trial.		See	17-A	M.R.S.	§	251(1)(C);	State	v.	Poblete,	2010 ME 37,	

¶	30,	993 A.2d 1104;	State	v.	Chad	B.,	1998 ME 150,	¶¶	7-8,	715 A.2d 144.	

D.	   Chain	of	Custody	of	the	Sexual	Assault	Kit	

	     [¶31]	 	 Coleman	 next	 asserts	 that	 the	 court	 erred	 by	 finding	 that	 the	

State	had	established	a	proper	chain	of	custody	of	the	sexual	assault	kit,	which	

was	stored	under	unknown	conditions	at	the	Medical	Examiner’s	Office	from	

the	afternoon	of	 December	22	until	10:00	a.m.	on	 December	 24,	 2014.		 We	

review	 for	 clear	 error	 a	 finding	 that	 an	 item	 of	 physical	 evidence	 has	 been	

authenticated	by	a	sufficient	chain	of	custody.		Diana,	2014 ME 45,	¶¶	26-27,	

89 A.3d 132;	 see	M.R.	 Evid.	 901(a).	 	 A	chain	 of	 custody	 “need	 [not]	 be	

ironclad,”	and	“a	minor	break	goes	to	the	weight	of	the	evidence	rather	than	

its	 admissibility.”	 	 Diana,	 2014 ME 45,	 ¶	26,	 89 A.3d 132  (alteration	 in	

original)	(quotation	marks	omitted)	(quoting	Field	&	Murray,	Maine	Evidence	

§	901.3	at	543).		The	sexual	assault	kit	samples	were	sealed	and	consistently	

in	the	custody	of	the	Maine	State	Police,	the	Medical	Examiner’s	Office,	and	

then	the	crime	laboratory,	before	finally	returning	to	the	Maine	State	Police’s	

evidence	 locker.	 	 The	 court	 did	 not	 clearly	 err	 or	 otherwise	 abuse	 its	

discretion	 in	 admitting	 the	 sexual	 assault	 kit	 in	 evidence	 because	 the	 State	
                                                                                    25	

accounted	for	the	kit’s	location	and	sealed	condition	at	all	relevant	times.		See	

id.	

E.	    Sentencing	

	      [¶32]		Coleman	finally	argues	for	the	first	time	on	appeal	that	we	should	

adopt	 a	 clear	 and	 convincing	 standard	 of	 proof	 for	 aggravating	 factors	

considered	at	sentencing.		He	contends	that	the	sentencing	court	abused	its	

discretion	 in	 considering	 as	 aggravating	 factors,	 upon	 a	 less	 than	 clear	 and	

convincing	quantum	of	proof,	his	prior	domestic	violence	against	the	mother	

and	the	victims’	conscious	fear	and	suffering.		Where	a	challenge	to	the	court’s	

application	of	a	standard	of	proof	at	sentencing	is	unpreserved,	we	review	the	

court’s	actions	for	obvious	error.		See	State	v.	Butsitsi,	2015 ME 74,	¶¶	19,	22,	

118 A.3d 222;	State	v.	Schofield,	2005 ME 82,	¶	28,	895 A.2d 927.		As	Coleman	

acknowledged	in	his	brief,	we	have	instructed	sentencing	courts	to	consider	

any	 “reliable	 and	 relevant”	 evidence	 of	 mitigating	 or	 aggravating	 factors.		

State	v.	Waterman,	2010 ME 45,	¶	48,	995 A.2d 243.		This	is	precisely	what	the	

court	did	in	Coleman’s	case,	and	we	decline	to	announce	a	new	standard.	

	      [¶33]		Considering	the	sentence	that	the	court	imposed,	we	review	the	

court’s	 application	 of	 the	 first	 step	 of	 the	 sentencing	 analysis—the	

determination	of	a	basic	sentence—de	novo	and	we	review	the	court’s	second	
26	

step	of	the	analysis—the	determination	of	the	final	sentence—for	an	abuse	of	

discretion.	 	 17-A	 M.R.S.	 §§	 1201(1)(A),	 1252-C	 (2017);	 Waterman,	

2010 ME 45,	 ¶	 42,	 995 A.2d 243;	 State	 v.	 Cookson,	 2003 ME 136,	 ¶	38,	

837 A.2d 101.	 	 Here	 the	 court	 found	 the	 existence	 of	 several	 aggravating	

factors	justifying	a	life	sentence:	(1)	multiple	deaths,	(2)	a	murder	committed	

in	the	presence	of	a	child,	(3)	a	murder	accompanied	by	sexual	assault,	and	

(4)	the	domestic	violence	nature	of	the	murders.9		See	Waterman,	2010 ME 45,	

¶	45,	995 A.2d 243;	State	v.	Shortsleeves,	580 A.2d 145,	149-50	(Me.	1990).		On	

balance,	 the	 court	 determined	 that	 the	 mitigating	 circumstances10	 were	

greatly	 outweighed	 by	 those	 and	 additional	 aggravating	 factors, including	

Coleman’s	clear	mind,	free	from	the	influence	of	any	substances,	at	the	time	of	

the	crimes;	the	impact	of	the	victims’	deaths	on	their	family	and	community;	

Coleman’s	 prior	 acts	 of	 domestic	 violence;	 the	 victims’	 conscious	 suffering	

and	 fear;	 and	 Coleman’s	 lack	 of	 remorse	 and	 consciousness	 of	 guilt	 in	 his	

confession.	 	 See	 State	 v.	 Hamel,	 2013 ME 16,	 ¶	 6,	 60 A.3d 783;	 Schofield,	


   9		The	court	also	found	that	the	cause	of	the	deaths	by	strangulation	was	an	aggravating	factor	

for	 sentencing	 purposes.	 	 Although	 not	 specifically	 listed	 among	 the	 Shortsleeves	 factors,	
strangulation	has	been	cited	in	other	life	sentence	cases.		See	State	v.	Dwyer,	2009 ME 127,	¶	38,	
985 A.2d 469;	State	v.	Wilson,	669 A.2d 766,	767-69	(Me.	1996).	
   	
   10		The	sentencing	court	found	the	following	mitigating	factors:	Coleman’s	age	at	the	time	of	the	

crime,	 his	history	of	substance	abuse	and	mental	health	issues,	his	lack	of	a	significant	criminal	
record,	the	absence	of	premeditation,	the	evidence	that	he	has	family	and	friends	that	love	him,	and	
the	terrible	circumstances	of	his	childhood.	
                                                                                  27	

2006 ME 101,	 ¶	14,	 904 A.2d 409;	 Cookson,	 2003 ME 136,	 ¶¶	39-41,	

837 A.2d 101;	 Shortsleeves, 580 A.2d	 at	150-51.	 	 Coleman’s	 challenge	 to	 his	

final	 sentence,	 attacking	 just	 two	 of	 the	 several	 aggravating	 factors,	 is	

unpersuasive,	and	the	court	acted	well	 within	its	 discretion	in	arriving	at	 a	

maximum	sentence	of	life	imprisonment	on	the	murder	counts.	

         The	entry	is:	

	        	        	         Judgment	and	sentences	affirmed.	

	        	        	         	    	     	

Jeremy	 Pratt,	 Esq.	 (orally),	 and	 Ellen	 Simmons,	 Esq.,	 Camden,	 and	 Logan	 E.	
Perkins,	Esq.,	Perkins	Law	Office,	Belfast,	for	appellant	Keith	Coleman	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Donald	 W.	 Macomber,	 Asst.	 Atty.	 Gen.	
(orally),	Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Penobscot	County	Unified	Criminal	Docket	docket	number	CR-2014-4662	
FOR	CLERK	REFERENCE	ONLY